Name: Commission Regulation (EC) No 2780/94 of 16 November 1994 amending Regulation (EC) No 2700/94 on the supply cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 94 Official Journal of the European Communities No L 296/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2780/94 of 16 November 1994 amending Regulation (EC) No 2700/94 on the supply cereals as food aid for lots C, D, E, F point 10 of the Annex I is replaced by the following : ' 10 . Packaging and marking (8) (12) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II A (2) (a) and II A (3))  lots C and F : in bulk  lot E : in bulk + 1 69 030 sacks 4- 80 needles and sufficient twine (2 m/bag)(9)  lot D : in sacks (10)  language to be used for the marking : see Annex II'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 2700/94 (3) issued an invitation to tender for the supply, as food aid, of 37 064 tonnes of cereals ; whereas some of the condi ­ tions specified in Annex I to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2700/94 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6 . (3) OJ No L 287, 8 . 11 . 1994, p. 1 .